COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '

                                              '              No. 08-16-00110-CV
 IN RE: ROSA SERRANO,
                                              '         AN ORIGINAL PROCEEDING
                             Relator.
                                              '                IN MANDAMUS
                                              '

                                        JUDGMENT

        The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Virgil Mulanax presiding Judge of the County Court at Law No. 7 of El

Paso County, Texas, and concludes that Relator=s petition for writ of mandamus should be

denied. Relator has also filed a motion for temporary orders. We therefore deny both the motion

for temporary orders and the petition for writ of mandamus, in accordance with the opinion of

this court.

        IT IS SO ORDERED THIS 17TH DAY OF AUGUST, 2016.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating